Name: Commission Regulation (EC) No 861/2003 of 19 May 2003 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 2003 pursuant to Regulation (EC) No 638/2003
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product;  international trade;  economic geography;  executive power and public service
 Date Published: nan

 Avis juridique important|32003R0861Commission Regulation (EC) No 861/2003 of 19 May 2003 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 2003 pursuant to Regulation (EC) No 638/2003 Official Journal L 124 , 20/05/2003 P. 0006 - 0007Commission Regulation (EC) No 861/2003of 19 May 2003on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 2003 pursuant to Regulation (EC) No 638/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98(1),Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision)(2),Having regard to Commission Regulation (EC) No 638/2003 of 9 April 2003 laying down detailed rules for applying Council Regulation (EC) No 2286/2002 and Council Decision 2001/822/EC as regards the arrangements applicable to imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT)(3), and in particular Article 17(2) thereof,Whereas:Examination of the quantities for which applications have been submitted shows that licences for the May 2003 tranche should be issued for the quantities applied for reduced, where appropriate, by the percentages not covered and fixing the quantities carried over to the subsequent tranche,HAS ADOPTED THIS REGULATION:Article 11. Import licences for rice against applications submitted during the first five working days of May 2003 pursuant to Regulation (EC) No 638/2003 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto.2. The available quantities carried over to the subsequent tranche are set out in the Annex hereto.Article 2This Regulation shall enter into force on 20 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 May 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 348, 21.12.2002, p. 5.(2) OJ L 314, 30.11.2001, p. 1.(3) OJ L 93, 10.4.2003, p. 3.ANNEXReduction percentages to be applied to quantities applied for under the tranche for May 2003 and quantities carried over to the following tranche>TABLE>>TABLE>